 1                                                                      JS-6
 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11    CANDACE DREW,                             )   No. 2:18-cv-08462-RGK-SK
                                                )
12                          Plaintiff(s),       )
                                                )
13        vs.                                   )
                                                )   ORDER
14                                              )
      VERIZON WIRELESS SERVICES,                )
15    LLC, et al.                               )
                                                )
16                     Defendant(s).            )
      ________________________________
17

18          Based on the parties’ stipulation to proceed by way of binding arbitration, IT IS HEREBY

19   ORDERED that this action be removed from the active caseload without prejudice to reopen the

20   matter to enforce the arbitration.

21

22   DATED: March 20, 2019                   ________________________________
                                                   R. GARY KLAUSNER
23                                                 UNITED STATES DISTRICT JUDGE

24

25

26

27

28
